DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention Group I, claims 1-11, in the reply filed on 12/02/2021 is acknowledged.  The traversal is on the ground(s) that the subject matter of claims 1-19 is sufficiently related and examination and search of entire application could be made without serious burden.  This is not found persuasive because difference in class, search strategy and examination are entirely different for apparatus and method claims, any of these is a serious burden to the examination.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/02/2021.

Claim Interpretations
The “wherein when the opening is viewed from the first surface side along a normal direction of the first surface, the first end of the opening includes a first portion that extends in a first direction and has a first dimension and a second portion that extends in a second direction intersecting the first direction and has a second dimension shorter than the first dimension” of claim 1, while the claim did not specify where are the 

Note the above description includes the structure of Fig. 4B and Fig. 31.


The “wherein the first wall surface includes a first wall surface section that extends from the first portion toward the connection and a second wall surface section that extends from the second portion toward the connection” of claim 1, the “connection” can be convex (as shown in Applicants’ Figs.) or it can be concave (not viewable from the first surface direction), or it can be in the same line as the first end and the second end. Again, this portion of the claim is considered broad but not indefinite.

Applicants’ claim did not specify what is a “connection” (a point, a line, or a rounded rectangle as shown in Fig. 4A), again, this portion of the claim is considered broad but not indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “when the opening is viewed from the first surface side …” while the antecedent is “openings” and “each of the openings”, therefore, “the opening” lacks antecedent basis. It is also not clear whether the claim require that “when each of the openings is viewed from the first surface side …” or “when one of the openings is viewed from the first surface side …” or “when some of the openings are viewed from the first surface side …”

Claim 1 will be examined inclusive all of the above interpretations.

Dependent claims 2-11 are also rejected under USC 112(b) at least due to dependency to rejected claim 1.

The “wherein when the openings are viewed from the first surface side along the normal direction of the first surface, a first interval is greater than a second interval, 
wherein the first interval is an interval between two of the openings which are adjacent to each other in a direction orthogonal to the first direction, and 
wherein the second interval is an interval between two of the openings which are adjacent to each other in a direction orthogonal to the second direction” of claim 3 is not 

Applicants’ Fig. 8 shows the intervals are defined between the first end of the two adjacent openings. 

Claim 3 will be examined inclusive all of the above interpretations.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishi (US 20190144989, Applicants submitted IDS, hereafter ‘989).

Claim 1: A vapor deposition metal mask includes a mask region including a plurality of mask holes (abstract, the claimed “A deposition mask including openings, comprising”):
 As shown in FIG. 4, the mask region 32M includes an obverse surface 32F and a reverse surface 32R that is reverse from the obverse surface 32F ([0054], the claimed “a first surface, a second surface that is located opposite to the first surface”); 
As shown in illustration 1 below, the claimed “and 
a wall surface including a first end that is an end located on the first surface and a second end that is an end located on the second surface; wherein the wall surface defines each of the openings, 
wherein the wall surface includes a first wall surface that extends from the first end toward the second surface, a second wall surface that extends from the second end toward the first surface, and a connection at which the first wall surface is connected to the second wall surface”;










    PNG
    media_image1.png
    533
    860
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (1st wall surface
& 1st wall 
surface section)][AltContent: arrow][AltContent: textbox (2nd wall 
surface)][AltContent: arrow][AltContent: textbox (1st end)][AltContent: arrow][AltContent: textbox (2nd end)][AltContent: arrow][AltContent: textbox (connection)]








 







As shown in illustration 2 below, the claimed “wherein when the opening is viewed from the first surface side along a normal direction of the first surface, the first end of the opening includes a first portion (32a) that extends in a first direction (D1) and has a first dimension and a second portion (32b) that extends in a second direction (D2) 

    PNG
    media_image3.png
    540
    705
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (1st 
portion)][AltContent: textbox (2nd Portion
Being shorter)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Larger 
interval)][AltContent: arrow][AltContent: textbox (smaller 
interval)]











Illustration 1 above also showed the claimed “wherein the first wall surface includes a first wall surface section that extends from the first portion toward the connection”, 
Figs. 5-6 and 8 show the mask hole are inclined while keeping the hourglass shape, the neck portion of the hourglass is inclined too, resulting in the claimed “and a second wall surface section that extends from the second portion toward the connection, and 

		

	Claim 2: The width of the connection portion of each mask hole in the defining direction in which the end regions are defined was set to 40 μm, and the width in the direction orthogonal to the defining direction was set to 50 μm ([0131], 2nd sentence, the claimed “wherein the second dimension is 2 μm or more shorter than the first dimension”), 
	Table I shows some first and second step height, as the hourglass is inclined, there are various height difference that fit the claimed “and the height of the first wall surface section is 1 μm or more lower than the height of the second wall surface section”.
Claim 3: illustration 2 above also shows the claimed “wherein when the openings are viewed from the first surface side along the normal direction of the first surface, a first interval is greater than a second interval, wherein the first interval is an interval between two of the openings which are adjacent to each other in a direction orthogonal to the first direction, and wherein the second interval is an interval between two of the openings which are adjacent to each other in a direction orthogonal to the second direction”.
	Claim 10: Table I shows some first and second step height, as the hourglass is inclined, the second wall surface height is in between these step heights (the claimed 
	Claim 11: A metal mask substrate made of invar and having a thickness of 30 μm was prepared ([0131], the claimed “wherein the thickness of the deposition mask is 30 μm or less”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over ‘989, as being applied to claim 3 rejection above, in view of Chan et al. (US 20150041793, hereafter ‘793).

	Claim 4: wherein a difference between the first interval and the second interval is 2 μm or more.
Claim 5: wherein a difference between the first interval and the second interval is 5 μm or more.
	Claim 6: wherein a difference between the first interval and the second interval is 100 μm or less.

‘793 is analogous art in the field of A method of making a patterned OLED layer or layers. The method uses a shadow mask having, for example, a free-standing silicon nitride membrane to pattern color emitter material with a feature size of less than 10 microns. The methods can be used, for example, in the manufacture of OLED microdisplays (abstract, same as OLED of ‘989, [0093]), The setup can be brought into a deposition system to evaporate material ([0012], 2nd sentence). ’793 teaches that FIG. 2 is a light microscope image of an example of the free standing membrane ([0016], i.e. mask), Fig. 2 shows the interval in the X and Y dimension is about the same as the opening dimension and which is 14 μm and 6 μm respectively, with a difference of 8 μm.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the arrangement of the openings in Fig. 2 of ‘793 as the arrangement of the openings 32H2 of ‘989, for its suitability for OLED patterning with predictable results. The selection of something prima facie case of obviousness. MPEP 2144.07.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘989, as being applied to claim 1 rejection above, in view of IKENAGA (US 20170141315, hereafter ‘315).
‘989 does not teach the limitations of:
	Claim 7: wherein a first height and a second height are smaller than a thickness of the deposition mask, 
wherein the first height is the height of the wall surface on a cross-section orthogonal to the first direction including a center part of the first portion, and 
wherein the second height is the height of the wall surface on a cross-section orthogonal to the second direction including a center part of the second portion.
	Claim 8: wherein a difference between the first height and the second height is 0.3 times or more the thickness of the deposition mask.
	Claim 9: wherein a difference between the first height and the second height is 0.7 times or less the thickness of the deposition mask.

‘315 is analogous art in the field of METAL PLATE, METHOD OF MANUFACTURING METAL PLATE, AND METHOD OF MANUFACTURING MASK BY USING METAL PLATE (title), forming pixels of an organic EL display device is a method which uses a deposition mask including through-holes that are arranged in a desired pattern, and forms pixels in the desired pattern ([0005]). Figs. 4 to 8B show 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the cross section of make holes of ‘315 as the mask openings of ‘989, for its suitability for OLED patterning with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120060756 is cited for different tilting degree of wall in the opening of mask (Figs. 6A-C).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716